Citation Nr: 0432734	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  01-03 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a 
comminuted fracture of the left distal tibia and tibial 
plafond, status post left ankle fusion, currently rated as 30 
percent disabling.   

2.  Entitlement to an increased rating for osteomyelitis of 
the left tibia, currently rated as 20 percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant had active military service from November 1979 
to February 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2000 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Milwaukee, Wisconsin.                 

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

A review of the claims file reflects that the appellant was 
last examined by VA for his service-connected left tibia 
disability, and his service-connected osteomyelitis of the 
left tibia, in January 2000.  However, the Board notes that 
the information reported in connection with the January 2000 
VA examination is incomplete for rating purposes.  In regard 
to the appellant's service-connected left tibia disability, 
the examination report does not address all of the findings, 
to specifically include whether there is any evidence of 
impairment of the tibia or fibula in terms of malunion or 
nonunion, required to evaluate the disability under the 
applicable Diagnostic Code 5262.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2004).  In addition, in regard to the 
appellant's service-connected osteomyelitis of the left 
tibia, the examination report does not address all of the 
findings, to specifically include whether there is evidence 
of definite involucrum or sequestrum, with or without 
discharging sinus, required to evaluate the disability under 
the applicable Diagnostic Code 5000.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5000 (2004).  When a medical examination 
report "does not contain sufficient detail," adjudicators 
are required to "return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2004); see also 
Massey v. Brown, 7 Vet. App. 204 (1994) (an examination must 
provide sufficient information to rate the disability in 
accordance with the applicable rating criteria).  Thus, in 
light of the above, the RO must afford the appellant a new 
medical examination.  See also Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (fulfillment of the statutory duty to 
assist includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of the prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one).

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all Veterans Claims 
Assistance Act of 2000 (VCAA), notice and 
duty to assist obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  

2.  After any additional evidence has 
been obtained and added to the record, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded a comprehensive 
orthopedic examination conducted by a 
physician to determine the current 
severity of his service-connected left 
tibia disability and service-connected 
osteomyelitis of the left tibia.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review in conjunction with the 
examination.   

All necessary special studies or tests 
are to be accomplished.  In regard to the 
appellant's left tibia disability, status 
post left ankle fusion, and osteomyelitis 
of the left tibia, the examiner should 
describe all current left tibia and ankle 
symptomatology.  Specifically, the 
examiner should indicate whether there is 
any evidence of impairment of the tibia 
or fibula in terms of malunion or 
nonunion.  If there is evidence of 
nonunion of the tibia or fibula, the 
examiner should indicate whether loose 
motion is present and whether a brace is 
required.  In addition, the examiner 
should indicate whether there is evidence 
of the functional equivalent of complete 
bony fixation (ankylosis) of the left 
ankle in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 
10 degrees or with abduction, adduction, 
inversion or eversion deformity, or 
functional limitation due to pain 
equivalent to amputation of the ankle.  

Moreover, the examiner should indicate 
whether the appellant's osteomyelitis of 
the left tibia is manifested by any of 
the following symptomatology: (1) with 
definite involucrum or sequestrum, with 
or without discharging sinus, (2) 
frequent episodes, with constitutional 
symptoms, and/or (3) osteomyelitis of the 
pelvis, vertebrae or extending into major 
joints, or with multiple localization or 
with long history of intractability and 
debility, anemia, amyloid liver changes, 
or other continuous constitutional 
symptoms.  Finally, clinical findings 
should include whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the left tibia and ankle.  
In addition, the physician should 
indicate whether, and to what extent, the 
appellant experiences functional loss due 
to pain and/or any of the other symptoms 
noted above during flare-ups.  

If the examiner is unable to provide any 
of the requested information with any 
degree of medical certainty, the examiner 
should clearly so state, and explain why.  
A complete rationale for all opinions 
should be provided.  The report prepared 
should be typed.  

3.  The appellant is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the appellant does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the RO should review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the VCAA.  
The RO should also ensure that the VA 
examination report addresses all actions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.

5.  The RO should then review and re-
adjudicate the issues on appeal.  If any 
such action does not resolve each claim 
to the appellant's satisfaction, the RO 
should provide the appellant and his 
representative a supplemental statement 
of the case and an appropriate period of 
time should be allowed for response.  
Thereafter, the case should be returned 
to this Board for appellate review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



